Exhibit 10.2

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 6, 2013, between
BUNGE LIMITED, a Bermuda company (the “Company”), and SOREN SCHRODER (the
“Executive”).

 

WHEREAS, the Executive currently serves as Chief Executive Officer of Bunge
North America, a subsidiary of the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive should become Chief Executive Officer of the Company; and

 

WHEREAS, the Company and the Executive hereto desire to provide for the
continued employment of the Executive on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
below, the parties hereto agree to amend this Agreement as of the date hereof as
follows:

 

1.                                      EFFECTIVENESS OF AGREEMENT

 

1.1.                            Effective Date and Employment Term.  The
Executive’s employment under this Agreement shall commence as of June 1, 2013
(the “Effective Date”) and shall continue in effect until the earlier of (a) the
termination of the Executive’s employment pursuant to the terms of this
Agreement or (b) May 31, 2016; provided, however, that on the first anniversary
of the Effective Date and on each subsequent anniversary of the Effective Date,
the term of employment under this Agreement shall be automatically extended for
one additional year so that such employment period shall continue for three
years following such anniversary date, unless (i) either party provides written
notice to the other no less than 90 days prior to such anniversary of the
Effective Date that it does not wish to extend the term or (ii) the Executive’s
employment has terminated pursuant to the terms of this Agreement (such period
of employment shall hereinafter be referred to as the “Employment Term”).

 

2.                                      EMPLOYMENT AND DUTIES

 

2.1.                            General.  The Company hereby agrees to employ
the Executive, and the Executive agrees to serve, as Chief Executive Officer of
the Company upon the terms and conditions herein contained.  The Executive shall
perform the customary duties of a chief executive officer and perform such other
duties and services for the Company commensurate with the Executive’s position,
as further described in the Terms of Reference agreed between the parties and as
may be designated from time to time by the Board.  The Executive shall report to
the Board and agrees to serve the Company faithfully and to the best of his
ability under the direction of the Board.

 

2.2.                            Services.

 

2.2.1.                  Exclusive Services.  Except as may otherwise be approved
in advance by the Board, and except during vacation periods and reasonable
periods of absence due to sickness, personal injury or other disability, the
Executive shall devote substantially all of his working time throughout the
Employment Term to the services required of him hereunder.  During the
Employment Term, the Executive shall render his services exclusively to the
Company and, as

 

--------------------------------------------------------------------------------


 

determined by the Company, its Subsidiaries (as defined below) (such
Subsidiaries, together with the Company, the “Bunge Group”) and shall use his
best efforts, judgment and energy to improve and advance the business and
interests of the Bunge Group in a manner consistent with the duties of his
position.  For purposes of this Agreement, “Subsidiary” shall mean (a) a
corporation or other entity with respect to which the Company, directly or
indirectly, has the power, whether through the ownership of voting securities,
by contract or otherwise, to elect at least a majority of the members of such
corporation’s board of directors or analogous governing body or (b) any other
corporation or other entity in which the Company, directly or indirectly, has an
equity or similar interest.

 

2.2.2.                  Board and Community Service.  Notwithstanding anything
to the contrary set forth in Section 2.2.1 above, but subject to Section 8, the
Executive may (a) serve on any corporate, civic or charitable board upon
obtaining the prior written consent of the Board, except that no such consent
shall be required for boards on which the Executive serves as of the Effective
Date, (b) engage in charitable activities, (c) perform outside speaking,
lecturing or teaching engagements and (d) manage personal investments, provided
that none of the foregoing activities interferes in any material respect with
the performance by the Executive of his duties under this Agreement.

 

2.3.                            Location.  The Executive will relocate by
September 1, 2013 to the New York City metropolitan area and be based in the
Company’s headquarters, currently in White Plains, New York, during the
Employment Term.

 

2.4                               Reimbursement of Expenses.  The Company shall
reimburse the Executive for reasonable travel and other business expenses
incurred by him during the Employment Term in the fulfillment of his duties
hereunder upon presentation by the Executive of an itemized account of such
expenditures, in accordance with Company practices, but in no event shall the
Company reimburse the Executive later than the last day of the calendar year
following the calendar year in which the related expense was incurred, and no
such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year.

 

3.                                      COMPENSATION

 

3.1.                            Base Salary.  During the Employment Term, the
Executive shall be entitled to receive a base salary (“Base Salary”) at a rate
of U.S.$1,000,000 per annum, payable in arrears in substantially equal
installments in accordance with the Company’s payroll practices, as in effect
from time to time.  Any adjustments in Base Salary shall be made by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion; provided, however, that such Base Salary may be increased but not
decreased.

 

3.2.                            Short-Term Annual Bonus.  During the Employment
Term, the Executive shall be entitled to participate in the Company’s annual
performance bonus plan (the “Short-Term Annual Bonus Plan”), under which the
Executive shall be entitled to receive, subject to the satisfaction of
applicable performance criteria, an annual target bonus equal to 140% of his
Base Salary, at the annual rate in effect for most of the calendar year to which
such bonus relates.  Any adjustments to the Executive’s annual target bonus
shall be made by the Compensation Committee in its sole discretion.  The other
terms and conditions of the short-term annual bonus

 

2

--------------------------------------------------------------------------------


 

described in this Section 3.2 (the “Short-Term Annual Bonus”) shall be as
determined under the Short-Term Annual Bonus Plan and payable in accordance with
the timing set forth in the Short-Term Annual Bonus Plan.

 

3.3.                            Long-Term Equity Incentive.  During the
Employment Term, the Executive shall be entitled to participate in the Bunge
Limited Equity Incentive Plan, as amended from time to time (such plan, together
with any successor or replacement plan(s), shall hereinafter be referred to as
the “Bunge Equity Plan”).  Awards, if any, granted to the Executive shall be
determined by the Compensation Committee in its sole discretion.  The other
terms and conditions of such Awards shall be as determined under the terms of
the Bunge Equity Plan.  An initial Award with a fair market value, determined as
of the March 2013 Board meeting, equal to U.S.$3,891,667 shall be proposed to
the Compensation Committee in accordance with the Company’s standard annual
grant process in March, 2013. Such initial Award shall be in the form of
time-based restricted stock units (“RSUs”) with a fair market value of
$2,000,000, which shall cliff vest on the third anniversary of the grant date,
and the balance of such initial Award in the form of performance-based RSUs and
stock options.  The performance-based RSUs and stock options shall be subject to
the same terms and vesting and performance conditions as those applicable to
other senior executives of the Company.

 

4.                                      EMPLOYEE BENEFITS

 

4.1.                            General.  During the Employment Term, the
Executive shall be, or, where applicable, continue to be, included to the extent
eligible thereunder in all employee benefit plans, programs or arrangements
(including, without limitation, any plans, programs or arrangements providing
retirement benefits, profit sharing, disability benefits, health and life
insurance, or paid holidays) that shall be established by the Company for, or
made available to, its senior executives.  In addition, the Company shall
furnish the Executive with coverage by the Company’s customary director and
officer indemnification arrangements, subject to applicable law.

 

4.2.                            Vacation.  During the Employment Term, the
Executive shall be eligible for 20 business days of paid vacation each calendar
year, which number of days may be increased, but not decreased, on an annual
basis in the sole discretion of the Compensation Committee.  If the Executive’s
employment ends for any reason, the Executive shall only be paid for unused
vacation that accrued during the calendar year in which his Date of Termination
(as defined below) occurs.

 

4.3.                            Relocation Expenses.  The Executive shall be
entitled to relocation benefits in accordance with the Company’s relocation
policies in effect from time to time, including reimbursement of all reasonable
costs incurred in relocating himself and his family and their possessions from
St. Louis, Missouri to the New York metropolitan.

 

5.                                      TERMINATION OF EMPLOYMENT

 

5.1.                            Termination Without Cause; Resignation for Good
Reason.

 

5.1.1.                  General.  Subject to the provisions of Sections 5.1.2
and 5.1.3, if, prior to the expiration of the Employment Term, the Executive’s
employment with the Company is

 

3

--------------------------------------------------------------------------------


 

terminated by the Company without Cause or by the Executive for Good Reason,
subject to the Executive’s execution of a general release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) that becomes
irrevocable not later than the 60th calendar day following the Executive’s Date
of Termination, the Company shall:

 

(a)                                 pay the Executive an amount (the “Severance
Payment”) equal to two times the sum of (i) the highest annual rate of Base
Salary paid to the Executive with respect to the two calendar years immediately
preceding the Executive’s Date of Termination and (ii) the average structural
(grid-based) Short-Term Annual Bonus (excluding any long-term, supplemental or
special bonuses) actually paid to the Executive for the two calendar years
immediately preceding the Executive’s Date of Termination, payable in
substantially equal monthly installments for the 24-month period following the
Executive’s Date of Termination (the “Severance Period”); provided, however,
that, if the Executive’s employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason during the Change of
Control Period, the Severance Payment shall equal three times the sum of (i) the
highest annual rate of Base Salary paid to the Executive with respect to the
three calendar years immediately preceding the Executive’s Date of Termination
and (ii) the target Short-Term Annual Bonus (excluding any long-term,
supplemental or special bonuses) in effect as of the Executive’s Date of
Termination, and the Severance Period shall be 36 months; and, provided,
further, that if any monthly installments are due prior to the Release becoming
irrevocable, such installments shall be paid with the first installment payable
on or following the date the Release becomes irrevocable;

 

(b)                                 pay the Executive his Base Salary, to the
extent not yet paid, through and including the Executive’s Date of Termination;

 

(c)                                  pay the Executive a pro rata portion
(through the Date of Termination) of the Short-Term Annual Bonus that the
Executive would have been entitled to receive for the then applicable
performance period pursuant to Section 3.2 had the Executive remained employed
for the entire performance period.  The Compensation Committee may, in its sole
discretion, elect to pay the amount described in this subsection (c) (i) no
later than 30 business days following the Executive’s Date of Termination, in
which case, such amount shall be calculated in good faith by the Compensation
Committee based on the Company’s performance results for the last full calendar
quarter immediately preceding his Date of Termination or (ii) at the time
bonuses under the Short-Term Annual Bonus Plan are paid to the Company’s
executives generally, in which case, such amount shall be calculated in good
faith by the Compensation Committee based on the Company’s performance results
for the calendar year to which the bonus relates.  For purposes of calculating
the amount described in this subsection (c), the Executive’s performance results
shall be determined on a target-level basis;

 

(d)                                 (i) if the Executive meets the eligibility
requirements for the Company’s retiree medical plan (at least 55 years of age
and 10 years of service) and the Executive elects to immediately begin receiving
his annuity under the Bunge U.S. Pension Plan, in lieu of COBRA coverage, offer
to the Executive retiree medical benefits in accordance with the Company’s
retiree medical plan at the Executive’s sole cost, which retiree

 

4

--------------------------------------------------------------------------------


 

medical coverage shall include the Executive’s spouse (if any) that is enrolled
in the Company’s medical plan for active employees as of the Executive’s Date of
Termination; or (ii) if the Executive is not yet eligible for such benefits
under the Company’s retiree medical plan, offer the Executive continuing
coverage under the Company’s health and medical insurance plans and programs for
the period that the Executive is entitled to coverage under Section 4980B(f) of
the Internal Revenue Code of 1986, as amended (the “Code”) (relating to “COBRA”
coverage) (at the Executive’s sole cost during such COBRA benefit continuation
period) and, in addition, pay to the Executive within 60 days following the Date
of Termination a lump sum amount which, in the Company’s reasonable
determination, provides sufficient funds to cover the after-tax cost for the
Executive to obtain medical insurance for himself and his dependents for the
period beginning upon the expiration of the COBRA benefits continuation period
and ending at the completion of the Severance Period (with such funds calculated
as if the Executive were contributing for such coverage in the same amount he
would pay for COBRA coverage); provided, however, that the Executive’s coverage
under the Company’s retiree medical plan shall cease as of the date on which the
Executive is eligible to receive health, medical or other insurance benefits
under a subsequent employer’s plan and that, if the Executive is eligible to
receive health, medical or other insurance benefits under a subsequent
employer’s plan, the health, medical and other insurance benefits described
herein shall be secondary to those provided under such other plans

 

(e)                                  provide the Executive with accelerated
vesting of any unvested benefits in the Company’s defined contribution and
defined benefit retirement plans, unless such acceleration is prohibited by law;

 

(f)                                   deem any vesting or service under any
outstanding stock option, restricted stock or other equity-based awards fully
satisfied;

 

(g)                                  deem any Company performance requirements
under any outstanding stock option, restricted stock or other equity-based
awards to be satisfied to the extent such performance requirements are satisfied
as of the Executive’s Date of Termination; and

 

(h)                                 except with respect to cash severance and
the other categories of compensation or benefits dealt with above in this
Section 5.1.1, provide substantially similar other benefits that are provided to
other senior executives of the Company upon termination (the benefits described
in this subsection (h), together with those described in subsections (b) through
(g) above, shall hereinafter be referred to as “Severance Benefits”).

 

The Executive shall have no further right to receive any other compensation or
benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the Company’s benefit plans and
programs.

 

5.1.2.                  Conditions Applicable to the Severance Period.  If,
during the Severance Period, the Executive breaches any of his obligations under
Section 8, the Company may, upon written notice to the Executive, terminate the
Severance Period, cease to make any further

 

5

--------------------------------------------------------------------------------


 

payments of the Severance Payment and cease to provide any Severance Benefits,
except as required by applicable law.  If the Employment Term expires in the
manner contemplated by Section 1.1 following the Executive’s attainment of age
65, no Severance Payment or Severance Benefits shall be payable to the
Executive.

 

5.1.3.                  Death During Severance Period.  Subject to Section 4.1,
in the event of the Executive’s death during the Severance Period, payments of
the Severance Payment shall continue to be made during the remainder of the
Severance Period, and any unpaid bonus payments under Section 5.1.1(c) shall be
paid on the terms set forth therein, to the beneficiary designated in writing
for this purpose by the Executive or, if no such beneficiary is specifically
designated, to the Executive’s estate.  Except for the medical benefits
described in Section 5.1.1(d) or as otherwise required by law, the provision of
Severance Benefits by the Company shall end on the date of the Executive’s
death.

 

5.1.4.                  Date of Termination.  For purposes of this Agreement,
“Date of Termination” shall mean (a) the expiration of the Employment Term after
either party has provided written notice of non-renewal to the other party in
accordance with Section 1.1; (b) with respect to the termination of the
Executive’s employment without Cause, the date specified in a written notice of
termination from the Company to the Executive; and (c) with respect to the
termination by the Executive of his employment for Good Reason, the date
specified in a written notice of resignation from the Executive to the Company;
provided, however, that in connection with a termination without Cause or for
Good Reason, no such written notice from the Executive shall be effective unless
the cure period specified in the proviso in Section 5.4 has expired without the
Company having corrected, in all material respects, the event or events subject
to cure; provided further that, if no date of termination is specified in the
written notice from the Executive, the Date of Termination shall be the first
day following the expiration of such cure period.

 

5.2.                            Termination for Cause; Resignation Without Good
Reason.

 

5.2.1.                  General.  If, prior to the expiration of the Employment
Term, the Executive’s employment with the Company is terminated by the Company
for Cause or the Executive resigns from his employment hereunder other than for
Good Reason, the Executive shall be entitled only to payment of his Base Salary
as is then in effect through and including the Date of Termination.  The
Executive shall have no further right to receive any other compensation or
benefits after such termination of or resignation from employment, except as
determined in accordance with the terms of the Company’s equity plans and
related award agreements and benefit plans and programs.

 

5.2.2.                  Date of Termination.  For purposes of this Agreement,
“Date of Termination” shall mean (a) the expiration of the Employment Term after
either party has provided written notice of non-renewal to the other party in
accordance with Section 1.1; (b) with respect to the termination of the
Executive’s employment for Cause or Disability, the date specified in a written
notice of termination from the Company to the Executive; provided, however,
that, in connection with a termination for Cause, no such written notice from
the Company shall be effective unless the cure period specified in the proviso
in Section 5.3 has expired without the Executive having corrected, in all
material respects, the event or events

 

6

--------------------------------------------------------------------------------


 

subject to cure; (c) with respect to the termination by the Executive of his
employment without Good Reason, the later of (i) the date specified in a written
notice of resignation from the Executive to the Company or (ii) 120 days after
receipt by the Company of a written notice of resignation from the Executive;
and (d) with respect to the termination of the Executive’s employment due to
death, the date of the Executive’s death.

 

5.3.                            Cause.  Termination for “Cause” shall mean
termination of the Executive’s employment because of:

 

(a)                                 any willful act or omission or any act of
gross negligence that constitutes a material breach by the Executive of this
Agreement;

 

(b)                                 the willful and continued failure or refusal
of the Executive to substantially perform the duties required of him as an
employee of the Company;

 

(c)                                  any willful and material violation by the
Executive of any law or regulation applicable to any business of the Bunge Group
that could reasonably be expected to have an adverse impact on the business or
reputation of any member of the Bunge Group, or the Executive’s conviction of,
or a plea of nolo contendere to, a felony, or any willful perpetration by the
Executive of a common law fraud; or

 

(d)                                 any other willful misconduct by the
Executive that is materially injurious to the financial condition, business or
reputation of, or is otherwise materially injurious to, any member of the Bunge
Group;

 

provided, however, that, if any such Cause relates to subsections (a) or (b) of
this Section 5.3, the Company may not terminate the Executive’s employment for
Cause unless (i) the Company first gives the Executive notice of its intention
to terminate and of the grounds for such termination within 90 days following
such event and (ii) the Executive has not, within 30 days following receipt of
such notice, cured such Cause in a manner that is reasonably satisfactory to the
Compensation Committee, or in the event such Cause is not susceptible to cure
within such 30-day period, the Compensation Committee reasonably determines that
the Executive has not taken all reasonable steps within such 30-day period to
cure such Cause as promptly as practicable thereafter.

 

5.4.                            Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean any of the following (without the Executive’s prior
written consent):

 

(a)                                 a failure by the Company to pay material
compensation due and payable to the Executive in connection with his employment;

 

(b)                                 a material diminution of the authority,
responsibilities or positions of the Executive from those set forth in
Section 2.1;

 

(c)                                  the occurrence of acts or conduct on the
part of the Company, its officers, representatives or stockholders that prevent
the Executive from, or substantially hinder the Executive in, performing his
duties or responsibilities pursuant to Section 2.1; or

 

7

--------------------------------------------------------------------------------


 

(d)                                 if immediately prior to the Change of
Control Period the Executive’s principal place of employment is located within
the metropolitan New York area, any relocation during the Change of Control
Period at the request of the Company of the Executive’s principal place of
employment to a location outside of the metropolitan New York area;

 

provided, however, that no event or condition described in clauses (a) and
(b) of this Section 5.4 shall constitute Good Reason unless (i) the Executive
gives the Company written notice of his objection to such event or condition
within 90 days following the occurrence of such event or condition, (ii) such
event or condition is not corrected, in all material respects, by the Company in
a manner that is reasonably satisfactory to the Executive within 30 days
following the Company’s receipt of such notice (or in the event that such event
or condition is not susceptible to correction within such 30-day period, the
Executive reasonably determines that the Company has not taken all reasonable
steps within such 30-day period to correct such event or condition as promptly
as practicable thereafter) and (iii) the Executive resigns from his employment
with the Company not more than 30 days following the expiration of the 30-day
period described in the foregoing clause (ii).

 

6.                                      DEATH OR DISABILITY

 

6.1.                            Payments and Benefits.  In the event of the
Executive’s termination of employment with the Company by reason of his death or
Disability, the Executive (or his estate, as applicable) shall be entitled to
the following:

 

(a)                                 the payment of his Base Salary, to the
extent not yet paid, through and including his Date of Termination; and

 

(b)                                 an amount equal to that set forth in
Section 5.1.1(c).

 

Other benefits shall be determined in accordance with the terms of the Company’s
equity plans and related award agreements and benefit plans and programs, and
the Company shall have no further obligation hereunder, including, without
limitation, with respect to any long-term, supplemental or special bonuses.  For
purposes of this Agreement, “Disability” means a physical or mental disability
or infirmity of the Executive, as determined by a physician of recognized
standing selected by the Company, that prevents (or, in the opinion of such
physician, is reasonably expected to prevent) the normal performance by the
Executive of his duties as an employee of the Company for any continuous period
of 180 days or for 180 days during any one 12-month period.

 

7.                                      CHANGE OF CONTROL

 

7.1.                            Change of Control.  For purposes of this
Agreement, “Change of Control” shall mean the occurrence of any of the
following:

 

(a)                                 the acquisition by any Person (as defined
below) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended, and the applicable
rulings and regulations thereunder (the “Exchange Act”)) of 35% or more of the
common shares of the Company (the “Common Stock”)

 

8

--------------------------------------------------------------------------------


 

then outstanding, but shall not include any such acquisition by any employee
benefit plan of any member of the Bunge Group, or any Person or entity
organized, appointed or established by any member of the Bunge Group for or
pursuant to the terms of any such employee benefit plan;

 

(b)                                 the consummation after approval by the
shareholders of the Company of either (i) a plan of complete liquidation or
dissolution of the Company or (ii) a merger, amalgamation or consolidation of
the Company with any other corporation, the issuance of voting securities of the
Company in connection with a merger, amalgamation or consolidation of the
Company, a sale or other disposition of all or substantially all of the assets
of the Company or the acquisition of assets of another corporation (each, a
“Business Combination”), unless, in each case of a Business Combination,
immediately following such Business Combination, all or substantially all of the
individuals and entities who were the beneficial owners of the Common Stock
outstanding immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Common Stock; or

 

(c)                                  the failure for any reason of the Approved
Members to constitute at least a majority of the Board;

 

; provided, however, that with respect to any distribution that is subject to
Section 409A of the Code (“Section 409A”) and payment is to be accelerated in
connection with the Change of Control, no event(s) set forth in clauses (a),
(b) or (c) above shall constitute a Change of Control for purposes of this
Agreement unless such event(s) also constitutes a “change in the ownership”,
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company as defined under Section 409A.

 

7.2.                            Approved Member.  For purposes of this
Section 7, “Approved Members” shall mean the individuals who, as of the
Effective Date, constitute the Board and subsequently elected members of the
Board whose election is approved or recommended by at least a majority of such
current members or their successors whose election was so approved or
recommended (other than any subsequently elected members whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board).

 

7.3.                            Person.  For purposes of this Section 7,
“Person” shall mean any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (a) Bunge International Limited, (b) any member of the Bunge
Group, (c) a trustee or other fiduciary holding securities under an employee
benefit plan of any member of the Bunge Group, (d) an underwriter temporarily
holding securities

 

9

--------------------------------------------------------------------------------


 

pursuant to an offering of such securities or (e) an entity owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

7.4.                            Change of Control Period.  For purposes of this
Agreement, “Change of Control Period” shall mean (a) the period occurring on the
date of a Change of Control and continuing for 30 months thereafter and (b) to
the extent that the Executive is terminated without Cause within the 12-month
period immediately prior to the date of a Change of Control and there is a
reasonable basis to conclude that such termination was at the request or
direction of any person acquiring control of the Company in such Change of
Control, the 12-month period immediately prior to the date of such Change of
Control.

 

7.5                               Limitation on Payments.  In the event that the
Executive receives any payments or distributions, whether payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that
constitute “parachute payments” within the meaning of Section 280G of the Code,
and, but for this Section 7.5, would be subject to the excise tax imposed by
Section 4999 of the Code, the Company shall reduce the aggregate amount of such
payments and distributions such that the present value thereof (as determined
under the Code and the applicable regulations) is equal to 2.99 times the
Executive’s “base amount” as defined in Section 280G(b)(3) of the Code.  The
determinations to be made with respect to this Section 7.5 shall be made by a
certified public accounting firm designated by the Company and reasonably
acceptable to the Executive.

 

8.                                      CONFIDENTIALITY; NONCOMPETITION;
NONSOLICITATION

 

8.1.                            Confidentiality.  The Executive agrees with the
Company that he shall not at any time, except in the performance of his
obligations to the Company hereunder or with the prior written consent of the
Company, directly or indirectly, reveal to any person, entity or other
organization (other than the Bunge Group, or its employees, officers, directors,
shareholders or agents) or use for his own benefit any information deemed to be
confidential (prior to its disclosure to the Executive) by the Bunge Group
(“Confidential Information”) relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Bunge Group, including,
without limitation, any information concerning past, present or prospective
customers, manufacturing processes, marketing data, or other confidential
information used by, or useful to, any member of the Bunge Group and known
(whether or not known with the knowledge and permission of any member of the
Bunge Group and whether or not, at any time prior to the Effective Date,
developed, devised, or otherwise created in whole or in part by the efforts of
the Executive) to the Executive by reason of his employment by, shareholdings in
or other association with any member of the Bunge Group.  The Executive further
agrees that he shall retain all copies and extracts of any written Confidential
Information acquired or developed by him during any such employment,
shareholding or association in trust for the sole benefit of the Bunge Group and
its successors and assigns.  The Executive further agrees that he shall not,
without the prior written consent of the Company, remove or take from the Bunge
Group’s premises (or, if previously removed or taken, he shall, at the Company’s
request, promptly return) any written Confidential Information or any copies or
extracts thereof.  Upon the request and at the expense of the Company, the
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the

 

10

--------------------------------------------------------------------------------


 

Bunge Group, fully and completely, all rights created or contemplated by this
Section 8.1.  The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Executive.

 

8.2.                            Noncompetition and Nonsolicitation.

 

8.2.1.                  Noncompetition.  The Executive agrees with the Company
that, for so long as the Executive is employed by the Company and continuing
thereafter for the longer of (a) 18 months following the Executive’s Date of
Termination for any reason or (b) where applicable, the Severance Period (the
“Restricted Period”), he shall not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on a Competing Business (as defined below) in any
geographic area in which any member of the Bunge Group has engaged, or engages
during the Restricted Period, in a Competing Business (including, without
limitation, any area in which any customer of any member of the Bunge Group may
be located).

 

8.2.2.                  Nonsolicitation.  As a separate and independent
covenant, the Executive agrees with the Company that, during the Restricted
Period, he shall not in any way, directly or indirectly (except in the course of
his employment with the Company), for the purpose of conducting or engaging in
any Competing Business, call upon, solicit, advise or otherwise do, or attempt
to do, business with any person who is, or was, during the then most recent
12-month period, a customer of any member of the Bunge Group, or take away or
interfere or attempt to take away or interfere with any custom, trade, business,
patronage or affairs of any member of the Bunge Group, or interfere with or
attempt to interfere with any person who is, or was during the then most recent
12-month period, an employee, officer, representative or agent of any member of
the Bunge Group, or solicit, induce, hire or attempt to solicit, induce or hire
any of them to terminate service with any member of the Bunge Group or violate
the terms of their contracts, or any employment arrangements, with any member of
the Bunge Group.

 

8.2.3.                  Competing Business.  For purposes of this Section 8.2,
“Competing Business” means any business then engaged in by any member of the
Bunge Group; provided, however, that nothing herein shall limit the right of the
Executive to own not more than 1% of any of the debt or equity securities of any
business organization that is then filing reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Exchange Act.

 

8.3.                            Cooperation of the Executive.  During and after
the Executive’s employment with the Company, the Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company and in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while the Executive was
employed by the Company or any former or current member of the Bunge Group.  The
Company shall reimburse the Executive for all reasonable costs and expenses
incurred in connection with his performance under this Section 8.3, including,
without limitation, all reasonable attorneys’ fees and costs.

 

11

--------------------------------------------------------------------------------


 

8.4                               Exclusive Property.  The Executive confirms
that all confidential information is and shall remain the exclusive property of
the Bunge Group.  All business records, papers and documents kept or made by the
Executive relating to the business of the Bunge Group shall be and remain the
property of the Bunge Group.

 

8.5.                            Certain Remedies.  Without intending to limit
the remedies available to the Bunge Group, the Executive agrees that a breach of
any of the covenants contained in this Section 8 may result in material and
irreparable injury to the Bunge Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Bunge Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by this
Section 8 or such other relief as may be required specifically to enforce any of
the covenants in this Section 8.  Such injunctive relief in any court shall be
available to the Bunge Group in lieu of, or prior to or pending determination
in, any arbitration proceeding.

 

9.                                      ARBITRATION

 

9.1.                            General Terms.  Except as provided in
Section 8.5 above, any future dispute, controversy or claim between the parties
arising from or relating to this Agreement, its breach or any matter addressed
by the Agreement shall be resolved through binding, confidential arbitration to
be conducted by a panel of three arbitrators that is mutually agreeable to both
the Executive and the Company, all in accordance with the arbitration rules of
the American Arbitration Association set forth in its National Rules for the
Resolution of Employment Disputes then in effect (the “AAA’s Arbitration
Rules”).  If the Executive and the Company cannot agree upon the panel of
arbitrators, the arbitration shall be settled before a panel of three
arbitrators, one to be selected by the Company, one by the Executive and the
third to be selected by the two persons so selected, all in accordance with the
AAA’s Arbitration Rules.  The arbitration proceeding shall be held in New York
City or such other location as is mutually agreed in writing by the parties. 
The arbitrators shall base their award on the terms of this Agreement, and the
arbitrators shall strictly follow the law and judicial precedents that a United
States District Judge sitting in the Southern District of the State of New York
would apply in the event the dispute were litigated in such court.  The
arbitration shall be governed by the substantive laws of the State of New York
applicable to contracts made and to be performed therein, without regard to
conflicts of law rules, and by the arbitration law chosen by the arbitrators,
and the arbitrator shall have no power or authority to order or grant any remedy
or relief that a court could not order or grant under applicable law.  Judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  Nothing contained in this Section 9.1 shall be construed
to preclude the Company from exercising its rights under Section 8.5 above.

 

9.2.                            Costs and Attorneys’ Fees.  The Company shall
bear the cost of the arbitrators.  Costs and expenses associated with the
arbitration that are not otherwise assignable to one of the parties shall be
allocated equally between the parties.  In every other respect, the parties
shall each pay their own costs and expenses, including, without limitation,
attorneys’ fees and costs.

 

12

--------------------------------------------------------------------------------


 

10.                               MISCELLANEOUS

 

10.1.                     Communications.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given or made (a) if delivered by hand, upon receipt, (b) if sent by
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission or (c) if mailed by registered or certified mail (postage
prepaid, return receipt requested), on the fifth business day after mailed to
the appropriate party at the following address (or at such other address for a
party as shall be specified by like notice, except that notices of changes of
address shall be effective upon receipt):

 

(a)                                 if to the Company:

 

Bunge Limited

Attn:  Chief Personnel Officer

50 Main Street, 6th Floor

White Plains, New York 10606

Fax:  (914) 684-3458

 

(b)                                 if to the Executive:

 

To his home address then on file with the Company.

 

10.2.                     Waiver of Breach.  The waiver by the Executive or the
Company of a breach of any provision of this Agreement by the other party hereto
shall not operate or be construed as a waiver of any subsequent breach by either
party.

 

10.3.                     Severability.  The parties hereto recognize that the
laws and public policies of various jurisdictions may differ as to the validity
and enforceability of covenants similar to those set forth herein.  It is the
intention of the parties that the provisions hereof be enforced to the fullest
extent permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions hereof shall not render
unenforceable, or impair, the remainder of the provisions hereof.  Accordingly,
if at the time of enforcement of any provision hereof, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area reasonable under such circumstances shall be
substituted for the stated period, scope or geographical area and that such
court shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and geographical area permitted by law.

 

10.4.                     Assignment; Successors.  No right, benefit or interest
hereunder shall be assigned, encumbered, charged, pledged, hypothecated or be
subject to any setoff or recoupment by the Executive.  This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of the
Company, and the Company shall cause its obligations remaining under this
Agreement to be assumed by any entity that succeeds to all or substantially all
of the Company’s business or assets; provided, however, that no such assumption
shall relieve the Company of its obligations under this Agreement to the extent
such obligations are not satisfied

 

13

--------------------------------------------------------------------------------


 

by the entity assuming the Company’s obligations hereunder, unless the Company
obtains the written consent of the Executive at the time of such assumption.

 

10.5.                     Entire Agreement.  This Agreement represents the
entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between the Company and the Executive
with respect to the subject matter set forth herein; provided, however, that
this Agreement shall not supersede any of the Executive’s pension entitlements
in existence as of the Effective Date or, subject to Sections 5.1.1(g) and (h),
any Awards granted to the Executive under the Bunge Equity Plan that are
outstanding as of the Effective Date.  This Agreement may be amended at any time
by mutual written agreement of the parties hereto.

 

10.6.                     Withholding.  The payment of any amount pursuant to
this Agreement shall be subject to applicable withholding and payroll taxes and
such other deductions as may be required under the Company’s employee benefit
plans, if any.

 

10.7.                     Governing Law.  This Agreement shall be governed by,
and construed with, the law of the State of New York.

 

10.8.                     Headings.  The headings in this Agreement are for
convenience only and shall not be used to interpret or construe any of its
provisions.

 

10.9.                     Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

10.10.              Separate Payments.  For the purposes of Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

 

10.11.              Specified Employee.  Notwithstanding any provision of this
Agreement to the contrary, if, at the time of the Executive’s termination of
employment he is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), as determined under the Company’s established
methodology for determining specified employees, the Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” within the meaning of Section 409A, and whose payment or
provision is triggered by the termination of the Executive’s employment (whether
such payments or benefits are provided to the Executive under this Agreement or
under any other plan, program or arrangement of the Company), until the date
which is the first business day following the six-month anniversary of the
Executive’s Date of Termination, at which time such delayed payments will be
paid to the Executive in a lump sum; provided, however, that a payment delayed
pursuant to this Section 10.11 shall commence earlier in the event of the
Executive’s death prior to the six-month anniversary of his Date of Termination.

 

10.12.          Section 409A Compliance.  (i) Notwithstanding any contrary
provision in this Agreement, if any provision of this Agreement contravenes any
regulations or guidance promulgated under Section 409A or would cause any person
to be subject to additional taxes, interest and/or penalties under Section 409A,
such provision may be modified by the Committee

 

14

--------------------------------------------------------------------------------


 

without notice and consent of any person in any manner the Committee deems
reasonable or necessary.  In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A.

 

(ii) If any payment or benefit owed to the Executive under this Agreement is
considered for purposes of Section 409A to be owed to the Executive by virtue of
his termination of employment, such payment or benefit shall be paid if and only
if such termination constitutes a “separation from service” with the Company,
determined using the default provisions set forth in Treasury Regulation
§1.409A-1(h) or any successor regulation thereto; provided, however for the
purposes of determining which entity is a service recipient or employer, “at
least 20 percent” is substituted for “at least 80 percent” in each place it
appears in Treasury Regulation §1.414(c)-2.

 

(Signature Page Follows)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first
written above.

 

 

 

BUNGE LIMITED

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Soren Schroder

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

I, Soren Schroder, hereby understand and agree to the terms of this release (the
“Release”) in consideration for certain obligations undertaken by the Company
under the Employment Agreement between me and the Company, dated February 6,
2013 (the “Agreement”).  Capitalized terms used, but not defined, in this
Release will have the meanings assigned to such terms in the Agreement.

 

(a)                                 General Release.  In consideration of my
receipt of the payments and benefits provided to me under the Agreement, I
hereby release and forever discharge the Bunge Group and its respective
employees, officers, directors, shareholders and agents (each, a “Released
Party”) from any and all claims, actions, causes of action, complaints, charges
and grievances (collectively, “Claims”), including, without limitation, any
Claims arising under any applicable federal, state, local or foreign law, that I
may have, or in the future may possess, arising from or relating to (i) my
employment relationship with and service as an employee of any member of the
Bunge Group and the termination of such relationship or service and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that I retain my rights, if any,
(x) to seek indemnification from the Company for any and all costs incurred by
me as a result of any liability imposed in connection with my service as an
employee, officer or director of the Company or (y) arising under the
Agreement.  I further agree that my receipt of the payments and benefits
described in the Agreement will be in full satisfaction of any and all Claims
for payments or benefits that I may have against the Bunge Group.

 

(b)                                 Specific Release of ADEA Claims.  In
consideration of my receipt of the payments and benefits provided to me under
this Agreement, I hereby release and forever discharge each Released Party from
any and all Claims that I may have as of the date of this Release arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Release, I hereby acknowledge and confirm the following:  (i) I was advised
by the Company in connection with my termination of employment to consult with
an attorney of my choice prior to signing this Release and to have such attorney
explain to me the terms of this Release, including, without limitation, the
terms relating to my release of claims arising under ADEA; (ii) I have been
given a period of not fewer than 21 days to consider the terms of this Release
and to consult with an attorney of my choosing with respect thereto; (iii) I am
providing the release and discharge set forth in this paragraph (b) in exchange
for the consideration provided by the Agreement; and (iv) I have knowingly and
voluntarily accepted the terms of this Release.

 

(c)                                  No Legal Claim.  I hereby agree and
represent that I have not and will not commence or join any legal action,
including, without limitation, any complaint to any federal, state or local
agency, to assert any Claim against any Released Party.  If I commence or join
any such legal action against a Released Party, I will indemnify such Released
Party for its reasonable costs and attorneys’ fees incurred in defending such
action, as well as for any monetary judgment obtained by me against any Released
Party in such action.  Nothing in this paragraph (c) is intended to reflect any
party’s belief that my waiver of Claims under ADEA is

 

--------------------------------------------------------------------------------


 

invalid or unenforceable under this Agreement, it being the intent of the
parties that such Claims are waived.

 

(d)                                 Revocation.  I hereby understand and
acknowledge that this Release may be revoked by me within the 7-day period
commencing on the date that I sign this Release (the “Revocation Period”).  In
the event of any such revocation by me, all obligations of the Company remaining
under the Agreement will terminate and be of no further force and effect as of
the date of such revocation.  No such revocation by me will be effective unless
it is in writing and signed by me and received by the Company prior to the
expiration of the Revocation Period.

 

ACCEPTED AND AGREED:

 

 

 

Soren Schroder

 

 

 

 

Dated:

 

 

 

2

--------------------------------------------------------------------------------